People v Lovenia V. (2015 NY Slip Op 04244)





People v Lovenia V.


2015 NY Slip Op 04244


Decided on May 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2015

Mazzarelli, J.P., Acosta, Saxe, Manzanet-Daniels, Clark, JJ.


24684/10 -1582

[*1]15153 & The People of the State of New York,
vLovenia ., Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Julia L. Chariott of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered May 7, 2012, convicting defendant, after a nonjury trial, of assault in the third degree, resisting arrest, obstructing governmental administration in the second degree, menacing and harassment in the second degree, adjudicating her a youthful offender, and sentencing her to an aggregate term of three years' probation, with community service, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's determinations concerning credibility, including its evaluation of any inconsistencies. The evidence supports the conclusions that defendant punched a school safety officer in her face, causing swelling, that the injury caused "more than slight or trivial pain" (see People v Chiddick, 8 NY3d 445, 447 [2007]; see also People v Guidice, 83 NY2d 630, 636 [1994]), and that defendant acted with the requisite intent to cause physical injury.
We perceive no basis for reducing the sentence.
M-1582 - 	People v Lovenia V.Motion to strike reply brief granted.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2015
CLERK